DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on November 12, 2020. Claim 1 has been amended. Claims 3-5 and 7-22 have been canceled. Claim 24 has been added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on references to Liskow and Hammer applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2, 6, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Vijay et al. (US 2010/0015892 A1) in view of Liskow (US 6,953,158 B2).
a main body (figure below) and a microtip (70) connected to the main body (Fig. 5) for converting the ultrasonic signal into vibrations (Para. [0146]) that pulse the pressurized waterjet to generate a pulsed waterjet (Para. [0146]), an exit orifice (right end of Fig. 5) through which the pulsed waterjet exits from the ultrasonic nozzle (40) and a water inflow inlet (left end of 40, Fig. 5) axially aligned with the exit orifice (right end of Fig. 5) to convey water along a central axis of the ultrasonic nozzle via a central bore (Figure below) in the main body of the ultrasonic transducer (figure below), wherein the ultrasonic nozzle (Fig. 5) comprises a water bypass channel (figure below) to guide the water around a microtip (70), and wherein the water bypass channel is a bore (bore is defined as “a hole or passage made by or as if by use of a drill” in accordance with thefreedictionary.com, so water passageway reads the limitation) extending through a main body of the ultrasonic transducer (see figure below).

    PNG
    media_image1.png
    374
    727
    media_image1.png
    Greyscale


However, Vijay does not disclose wherein the ultrasonic transducer comprises a piezoelectric stack mounted on a shaft and connected to the main body.

It is noted by the Examiner that the prior art to Liskow and the instant invention are directed to using transducer to regulate and control fluid flow. In accordance with MPEP 2141.01(1), a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In this instant case, the prior art to Liskow is reasonably pertinent to the problem faced by the inventor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vijay, by replacing the magnetostrictive transducer of Vijay with the stack of piezoelectric transducer (3/14) as taught by Liskow, since the modification is a simple substitution of the magnetostrictive transducer with another known piezoelectric transducer to control the movement of the shaft, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results of regulating the axial movement of the shaft are reasonably predictable (MPEP 2143 B).
With regard to claim 2, the device of Vijay as modified by Liskow discloses the invention as disclosed in the rejection of claim 1 above. Vijay further discloses the microtip (70) that is axially aligned with the exit orifice and the water inflow inlet (Fig. 5).
With regard to claim 6, the device of Vijay as modified by Liskow discloses the invention as disclosed in the rejection of claim 1 above. Vijay further discloses the ultrasonic signal is a 40 kHz signal (Para. [0146] line 4).
With regard to claim 21, the device of Vijay as modified by Liskow discloses the invention as disclosed in the rejection of claim 1 above. Vijay further discloses the ultrasonic transducer is piezoelectric (Para. [0146]).

With regard to claim 23, the device of Vijay as modified by Liskow discloses the invention as disclosed in the rejection of claim 1 above. Vijay further discloses the main body (figure above) comprises two angled bores providing water bypass channels (figure above), except three angle bores.
It is noted by the Examiner, the limitation is merely duplication of parts that would have yielded predictable results, namely, providing more secured mountings to prevent movement of the housing in relation to the shower enclosure. In accordance with [MPEP 2144.04 VI. B Duplication of Parts], the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. It would have been obvious in one of ordinary skill in the art before the effective filing date of the instant claimed invention to modify the device of Vijay, by forming three angled bores instead of two, for the purpose of generating a larger flow rate to the exit orifice.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Vijay in view of Liskow as applied to claim 1 above, and further in view of Hammer et al. (US 20150165465 A1).
With regard to claim 24, the device of Vijay as modified by Liskow discloses the invention as disclosed in the rejection of claim 1 above. However, Vijay does not disclose the main body, the shaft, and the microtip are all tuned to half the wavelength of the piezoelectric stack .

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Vijay, by tuning the main body, the shaft, and the microtip of Vijay to half the wavelength of the piezoelectric stack as taught by Hammer, for the purpose of producing a small size of droplet that does not break away from the crests of the wave (Para. [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752